Citation Nr: 0024908	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-33 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder, to 
include arthritis and back strain.  

2.  Entitlement to service connection for breathing problems, 
including chronic obstructive pulmonary disease (COPD), 
claimed as pharyngitis.  

3.  Entitlement to service connection for residuals of a left 
eye injury.  

4.  Entitlement to service connection for residuals of 
exposure to DDT powder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997 and November 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In his November 1999 statement, the veteran withdrew his 
notice of disagreement on the denial of service connection 
for a left ankle disorder.  During the June 2000 hearing 
before a member of the Board, he confirmed that he did not 
wish to pursue that issue on appeal.  Therefore, the appeal 
is withdrawn and that issue is not currently before the 
Board.  38 C.F.R. § 20.204 (1999).  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a back disorder and service connection for residuals of a 
left eye injury are addressed in the REMAND portion of the 
decision, below.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's diagnosed respiratory problems and his period 
of active duty service.    
2.  There is no competent medical evidence of a nexus between 
the veteran's alleged residuals of exposure to DDT powder and 
his period of active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for breathing problems, including COPD, claimed as 
pharyngitis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for residuals of exposure to DDT powder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

1.  Breathing Problems, including COPD, Claimed as 
Pharyngitis

The evidence shows a current diagnosis of COPD and recent 
diagnoses of rhinitis and chronic rhinopharyngitis.  The 
veteran's service medical records record a short 
hospitalization in March 1951 for what was diagnosed as acute 
pharyngitis with alpha streptococcus.  He was treated for 
tonsillitis in January 1952.  Therefore, the first and second 
requirements of a well grounded claim are met.    

However, the Board finds that the claim is not well grounded 
because there is no competent medical evidence of a nexus 
between the diagnosed disorders and the veteran's period of 
service.  That is, the medical evidence of record shows no 
relationship between his COPD, rhinopharyngitis, or rhinitis 
and any illness or disease incurred during service.  Absent 
such evidence, the claim is not well grounded.  Epps, 126 
F.3d at 1468.    

The veteran claims that his breathing problems may have 
resulted from exposure to DDT powder.  In support of his 
claim, he submitted a July 1998 statement from H. Rowland, 
M.D., which indicated that the veteran had COPD and was a 
non-smoker.  Dr. Rowland stated that the veteran's condition 
could have been caused by exposure to inhaled agents.  
However, because Dr. Rowland failed to link the COPD to 
exposure to DDT, the statement is insufficient to establish a 
well grounded claim.  

As shown in testimony from the July 1998 personal hearing, 
the veteran alleges that he had respiratory problems on a 
continuous basis following his separation from service.  The 
Board acknowledges that continuity of symptomatology may be a 
basis for establishing service connection.  However, the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  

Finally, the veteran has generally expressed his own opinion 
that his current respiratory problems are related to service.  
However, the veteran, as a lay person, is not competent to 
offer an opinion on a matter than requires medical knowledge, 
such as a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

2.  Residuals of Exposure to DDT Powder

The veteran claims entitlement to service connection for 
residuals of exposure to DDT powder.  The Board acknowledges 
that service medical records dated in April 1952 showed that 
the veteran was treated for a parasitic infection with DDT 
powder.  However, the evidence in this case fails to reveal 
medical evidence showing that the veteran is currently 
diagnosed as having any residual of such exposure.  A claim 
is not well grounded if there is no present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, 
when there is no present disability, there necessarily can be 
no competent medical evidence of a nexus between the 
disability and service.  Therefore, the claim is not well 
grounded.  Epps, 126 F.3d at 1468.  

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for breathing problems and residuals of exposure 
to DDT powder.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for either of the disorders discussed above, he 
should submit medical evidence showing that he has a current 
disability that is in some way related to his active duty 
service.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


ORDER

Service connection for breathing problems, including COPD, 
claimed as pharyngitis, is denied.  

Service connection for residuals of exposure to DDT powder is 
denied.  


REMAND

The veteran seeks to reopen the previously denied claim for 
service connection for a back disorder.  He also seeks 
service connection for residuals of a left eye injury.   

In a November 1999 statement, the veteran indicated that he 
was currently receiving treatment for his back at the VA 
medical center in Bonham, Texas.  A review of the claims 
folder reveals no evidence that the RO ever attempted to 
secure records of that treatment.  

Similarly, during the June 2000 hearing before a member of 
the Board, the veteran stated that he had received treatment 
and medication from the same VA medical center for recurrent 
left eye infections.  He alleges that the infections are due 
to a left eye injury incurred in service.  A review of the 
claim folder reveals some VA outpatient medical records, 
submitted by the veteran, the latest of which are dated in 
April 1997.  These records are negative for treatment of a 
left eye disorder.    

VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, before the Board may address the 
issue of whether new and material evidence has been received 
to reopen the claim or the issue of service connection for 
residuals of a left eye injury, a remand is required so that 
the RO may obtain the veteran's VA treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should secure records of the 
veteran's medical and ophthalmologic 
treatment from the VA medical center in 
Bonham, Texas, dated from April 1997 to 
the present.   

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
veteran's claim for service connection 
for a back disorder, to include arthritis 
and back strain, and the issue of service 
connection for residuals of a left eye 
injury.  If the disposition of either 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



